DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 10/10/2019, 01/21/2020, 04/23/2020, 02/01/2021 and 10/14/2021. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin et al. (USPG Pub No. 2004/0191618), hereinafter “Morin”.
Regarding claim 1, Morin discloses an electrochromic film (E and F) (see Fig. 4, Paragraph 87), comprising: a reflective base material (25’); and an electrochromic layer (26), wherein the reflective base material (25’) comprises a metal electrode layer (25(b)/B) and a light absorbing layer (D/25(a)/25(c)) (Paragraphs 53, 87, 88).

Regarding claim 3, Morin discloses wherein the metal electrode layer (25(b)/B) has a thickness in a range of 10 nm to 500 nm (Paragraph 87).
Regarding claim 4, Morin discloses wherein the light absorbing layer (D/25(a)/25(c)) comprises a metal oxide, a metal nitride or a metal oxynitride (Paragraphs 56, 87).
Regarding claim 7, Morin discloses wherein the light absorbing layer (D/25(a)/25(c)) has a thickness in a range of 5 nm to 500 nm (Paragraph 87).
Regarding claim 13, Morin discloses wherein the electrochromic layer (26) has a thickness in a range of 30 nm to 500 nm (Paragraph 77).
Regarding claim 16, Morin discloses wherein the metal electrode layer (25(b)/B), the light absorbing layer (D/25(a)/25(c)) and the electrochromic layer (26) are present sequentially (see Fig. 4).
Regarding claim 17, Morin discloses further comprising a passivation layer (25(d)) between the electrochromic layer (26) and the light absorbing layer (D/25(a)/25(c)) (Paragraph 87), wherein the passivation layer (25(d)) comprises a transparent conductive oxide (Paragraphs 24, 56, 57).
Regarding claim 18, Morin discloses wherein the the reflective base material (25’) comprises the metal electrode layer (25(b)/B) and a first and second light absorbing layer (D/25(c) and 25(a)/A), wherein the second light absorbing layer (25(a)/A), the metal electrode layer (25(b)/B), the first light absorbing layer (25(c)/D) and the electrochromic layer (26) are present sequentially (see Fig. 4). 
Regarding claim 19, Morin discloses further comprising a passivation layer (25(d)) either (a) between the electrochromic layer and the first light absorbing layer or (b) between the 
Regarding claim 20, Morin discloses a device comprising the electrochromic film according to claim 1 (see Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (USPG Pub No. 2004/0191618) in view of Koo et al. (USPG Pub No. 2013/0140065), hereinafter “Koo”.

Regarding claim 6, Morin and Koo teach the electrochromic film as is set forth above, Koo further discloses wherein the light absorbing layer (200) comprises CuOxNy (0≤x≤0, 0≤y≤1, x+y>0); MoTiaOxNy (0<a≤2, 0≤x≤3, 0≤y≤2, x+y>0); or AIOxNy (0≤x≤1.5, 0≤y≤1, x+y>0) satisfying Relation Equation: [Relation Equation] 1 < (aluminum elemental content)x3/ (oxygen elemental content)x2+(nitrogen elemental content)x3 < 2 wherein, in AlOxNy, x and y mean ratios of atomic numbers of O and N to one atom of Al, respectively and in Relation Equation, based on 100% of all elemental contents contained in AlOxNy,, the (aluminum elemental content) represents the elemental content (atomic %) of Al, the (oxygen elemental content) represents the elemental content (atomic %) of O, and the (nitrogen elemental content) represents the elemental content (atomic %) of N (Paragraphs 26-31). It would have been obvious to provide the electrochromic film of Morin with the teachings of Koo for at least the 
Regarding claim 8, Morin discloses the claimed invention except for wherein the light absorbing layer has a thickness gradient. In the same field of endeavor, Koo discloses wherein the light absorbing layer (200) has a thickness gradient (Paragraph 70). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the film of Morin with wherein the light absorbing layer has a thickness gradient of Koo for the purpose of providing an element that prevents reflection without affecting conductivity of the conductive layer, and improving a concealing property of the conductive layer by improving absorbance (Paragraph 15). Furthermore, such a modification would have involved a mere change in the size and/or shape of a component. A change in size and/or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, Morin discloses the claimed invention except for wherein the light absorbing layer has an unevenness. In the same field of endeavor, Koo discloses wherein the light absorbing layer (200) has an unevenness (Paragraph 70). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the film of Morin with wherein the light absorbing layer has an unevenness of Koo for the purpose of providing an element that prevents reflection without affecting conductivity of the conductive layer, and improving a concealing property of the conductive layer by improving absorbance (Paragraph 15). Furthermore, such a modification would have involved a mere change in the size and/or shape of a component. A change in size and/or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1966).

Regarding claim 11, Morin discloses the claimed invention except for wherein the light absorbing layer has an extinction coefficient of 0.2 to 2.5. In the same field of endeavor, Koo discloses wherein the light absorbing layer (200) has an extinction coefficient of 0.2 to 2.5 (Paragraphs 26, 32 – the conductive structure body is inclusive of the darkening pattern layer (200)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the film of Morin with wherein the light absorbing layer has an extinction coefficient of 0.2 to 2.5 of Koo for the purpose of providing an element that prevents reflection without affecting conductivity of the conductive layer, and improving a concealing property of the conductive layer by improving absorbance (Paragraph 15). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
	Regarding claim 12, Morin discloses the claimed invention except for wherein the reflective base material has sheet resistance of 100Ω/□ or less. In the same field of endeavor, Koo discloses wherein the reflective base material has sheet resistance of 100Ω/□ or less .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (USPG Pub No. 2004/0191618) in view of Conklin et al. (USPG Pub No. 2014/0198371), hereinafter “Conklin”.
Regarding claim 14, Morin discloses the claimed invention, but does not specify wherein the electrochromic layer comprises a reducing electrochromic material or an oxidizing electrochromic material. As this is widely known in the art, Conklin provides further evidence that one of ordinary skill in the art is capable of modifying Morin to include such components. In the same field of endeavor, Conklin discloses wherein the electrochromic layer (420 and/or 440) comprises a reducing electrochromic material or an oxidizing electrochromic material (Paragraph 31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the film of Morin with wherein the electrochromic layer comprises a reducing electrochromic material or an oxidizing electrochromic material of Conklin for the purpose of optimizing the performance of the assembly with a fabrication process that is reduced in complexity (Paragraph 31). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Prior Art Citations
               Yang et al. (USP No. 7,796,320) and Geerlings et al. (USPG Pub No. 2016/0370680) are each being cited herein to show an electrochromic film that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/5/2021